[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                       ________________________          ELEVENTH CIRCUIT
                                                             APR 27, 2006
                                                          THOMAS K. KAHN
                             No. 04-12420
                                                               CLERK
                       ________________________

BANKWEST, INC.,
ADVANCE AMERICA,
CASH ADVANCE CENTERS OF GEORGIA, INC.,

                                                         Plaintiffs-Appellants,

COMMUNITY STATE BANK,
FIRST AMERICAN CASH ADVANCE OF GEORGIA, LLC,
CASH AMERICA FINANCIAL SERVICES, INC., et al.,

                                            Consolidated-Plaintiffs-Appellants,
     versus

THURBERT E. BAKER, Attorney General of the State of Georgia,
CATHY COX, Secretary of State, for the State of Georgia,
in their official capacities,

                             Defendants-Consolidated-Defendants-Appellees.
                       ________________________

               On Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________


Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH,
      DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON,
      PRYOR, and HILL, Circuit Judges.
      The order granting en banc rehearing in this appeal, BankWest v. Baker,

433 F.3d 1344, 1345 (11th Cir. 2005), is VACATED, and the case is remanded to

the panel for consideration and decision of the mootness issue raised by the

Appellees’ suggestion of mootness.




                                         2